       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 1 of 29




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

PROJECT VERITAS,
          Plaintiff,                 Civil Action No.
                                     1:21-cv-01722-SCJ
 v.

CABLE NEWS NETWORK,
INC.,
               Defendant.


          PLAINTIFF’S OPPOSITION TO DEFENDANT CABLE NEWS
                 NETWORK, INC.’S MOTION TO DISMISS


                                   DHILLON LAW GROUP INC.
                                   Harmeet K. Dhillon (pro hac vice)
                                   Ronald D. Coleman (pro hac vice)
                                   Karin M. Sweigart (pro hac vice)
                                   177 Post Street, Suite 700
                                   San Francisco, CA 94108
                                   Phone: (415) 433-1700
                                   Fax: (415) 520-6593

                                   CHALMERS & ADAMS LLC
                                   Douglas Chalmers, Jr. (GA Bar #118742)
                                   Heather Wagner (GA Bar # 962353)
                                   5805 State Bridge Road #G77
                                   Johns Creek, GA 30097
                                   Phone: (770) 630-5927
                                   Fax: (866) 716-6089

                                   Attorneys for Plaintiff
                                   Project Veritas

Dated: July 8, 2021
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 2 of 29




                              INTRODUCTION

      “The duty of journalists is to tell the truth. Journalism means you go
back to the actual facts, you look at the documents, you discover what the
record is, and you report it that way.”
                                                       – Noam Chomsky

      Reporting on February 15, 2021, about alleged “QAnon” conspiracies and

misinformation on her program at Defendant Cable News Network, Inc.

(“CNN”), host Ana Cabrera (“Cabrera”) stated that Twitter suspended Plaintiff

Project Veritas for promoting “misinformation” when, a mere four days earlier,

both CNN generally and Cabrera specifically reported a very different reason

for Twitter’s ban of Plaintiff Project Veritas: disseminating accurate but

“private” information. It is virtually a tautology to state that “misinformation”

means false or inaccurate information. It is also evident that accusing a

journalism organization of spreading false information is different from

accusing it of spreading private information. Even CNN knows that. But in its

Brief Supporting the Motion to Dismiss (“CNN Brief”), CNN now claims that

Project Veritas is engaging in “hair-splitting” by trying to distinguish between

the two. CNN Brief 2. CNN knows better – as will a jury.

      Project Veritas is an investigative journalism organization that rejects

the peddling of biased narratives and exalts the traditional journalistic notion

that truth matters. Whether or not CNN agrees with that – and the hostile
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 3 of 29




tone of the legally irrelevant allegations in the “Background” section of its

Motion suggests it does not – the false and defamatory claim that Twitter

banned Project Veritas for “promoting misinformation” goes to the heart of

Project Veritas’s reputation and mission. CNN Brief 6.

      Far from demonstrating a commitment to truth, CNN suggests the

distinction between telling the truth and telling a lie is “hair-splitting.” CNN

repeatedly misrepresents what Project Veritas “does not dispute” to include

material factual claims that Project Veritas disputes explicitly in the very

allegations of the Complaint. See CNN Brief 1, 2, 14. CNN further betrays the

truth in its self-contradicting argumentation. For example, CNN claims that

the CNN segment that included its lie about Project Veritas focused on

“misinformation” before alleging that the subject of the segment was social

media practices in general, CNN Brief 5–6; CNN defines “misinformation” as

“false information” before switching gears and then asserting that accurate

information can be “misinformation” too, CNN Brief 18; and CNN even

describes journalistic methods it utilizes, as loathsome and shocking in the

hands of Project Veritas. CNN Brief 18.

      If, as Disraeli said, justice is indeed “truth in action,” there could be no

justice in dismissing this action brought to redress a falsehood, through a

defense built on a foundation of untruths. As alleged in the Complaint, CNN’s

                                        2
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 4 of 29




statements defamed Project Veritas; CNN knew the statements were false

when it published them; and Project Veritas was damaged as a consequence.

Project Veritas respectfully requests this Court deny CNN’s Motion to Dismiss.

                                   FACTS

      Much of what CNN claims is “undisputed” is, in fact, vigorously disputed.

The material facts alleged in the Complaint – deemed true on a motion to

dismiss under Fed. R. Civ. P. 12(b)(6) – are objectively straightforward and, as

will be shown in discovery, readily amenable to proof. Project Veritas is an

investigative journalism organization whose reputation depends on its ethical

and transparent conduct, and its production of reliable and accurate news

reporting. Compl. ¶¶ 3, 12. Project Veritas’s mission requires its faithful

adherence to traditional notions of journalistic integrity, and promoting

misinformation would violate Project Veritas’s mission and purpose, and belie

the values required for professional journalists. Compl. ¶ 11.

      On February 11, 2021, Twitter suspended the account of Project Veritas,

accusing Project Veritas of violating a Twitter policy prohibiting the

publication of “private information.” Compl. ¶ 5. That same day CNN widely

reported Twitter’s permanent ban of Project Veritas and Twitter’s stated

reasons for doing so, including direct reporting on the matter by CNN anchor

Cabrera. Compl. ¶ 6.; CNN Motion, Ex. 2. Four days later, however, on

                                       3
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 5 of 29




February 15, 2021, on a nationally-broadcast CNN segment discussing alleged

“QAnon” conspiracies and the spread of misinformation, Cabrera – despite

having herself reported that Project Veritas was suspended for a supposed

violation of Twitter’s policy regarding the sharing of true, “personal”

information – stated twice in the space of approximately one minute that

Twitter banned Project Veritas because of what she described as promotion of

“misinformation.” Compl. ¶ 39; CNN Brief, Ex. 3, at 20.

      Cabrera’s statement, quoted in full in CNN’s brief but missing the latter

half when produced in CNN’s Exhibit 3, was:

      We’re starting to see companies crack down to try to stop the
      spread of misinformation and to hold some people who are
      spreading accountable, Brian. For example, Twitter has suspended
      the account of Project Veritas … this is a part of a much broader
      crackdown as we mentioned by social media giants on accounts
      that are promoting misinformation.”

CNN Brief 6 (emphasis added). Project Veritas notified CNN of these false

statements shortly after Cabrera made her on-air comments. Compl. ¶ 12.

Despite being apprised that CNN’s own, radically different reporting

demonstrated that Cabrera’s statement was false, CNN has refused to retract

or publicly correct its defamatory statements, leading to this lawsuit. Id.




                                       4
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 6 of 29




                             LEGAL STANDARD

   A. Standards under Federal Rule of Civil Procedure 12(b)(6)

      The CNN Brief incorrectly states that Project Veritas is required to prove

that CNN’s statements were “materially false by clear and convincing

evidence” to survive CNN’s motion to dismiss. CNN Brief 10. On a motion to

dismiss for failure to state a claim, it is black-letter law that all well-pleaded

factual allegations in the complaint must be taken as true and the complaint

must be construed in the light most favorable to the plaintiff. Hunt v. Aimco

Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). The pleading standard is

minimal. See Donald J. Trump for President, Inc. v. CNN Broad., Inc., 500 F.

Supp. 3d 1349, 1353 (N.D. Ga. 2020) (applying New York Law in a defamation

action). To overcome a Rule 12(b)(6) motion, a complaint need only contain

enough facts that a claim for relief is plausible on its face. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The complaint need merely “proffer enough

factual content to raise a right to relief above the speculative level.” Speaker v.

U.S. Dep’t of Health & Human Services, 623 F.3d 1371, 1381 (11th Cir. 2010)

(internal quotation omitted).

      A court may not consider information or materials beyond the complaint

on a motion under Rule 12(b)(6). Day v. Taylor, 400 F.3d 1272, 1275–76 (11th

Cir. 2005). The court may only treat documents as incorporated by reference

                                        5
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 7 of 29




into a complaint if “[1] a plaintiff refers to a document in its complaint, [2] the

document is central to its claim, [3] its contents are not in dispute, and [4] the

defendant attaches the document to its motion to dismiss.” Fin. Sec. Assurance,

Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th Cir. 2007) (emphasis added).

   B. CNN’s Motion is replete with improperly submitted documents,
      evidence, and factual claims not incorporated in the Complaint
      or fairly attributable to Project Veritas.

      Rule 12(b)(6) and Twombly establish plain and minimal requirements of

notice pleading, but CNN’s Motion to Dismiss introduces a myriad of purported

facts not alleged in the pleadings. Project Veritas would be entitled to seek an

order striking this extraneous material. To conserve the Court’s time and

resources, however, Project Veritas brings them to the Court’s attention here

and notes that the Court should disregard them.

      Contrary to the opening sentence of CNN’s Introduction, Project Veritas

does dispute that it engaged in “misconduct endangering others.” CNN Brief 1.

The act that served as the pretext for Project Veritas’s permanent suspension

was the posting of a video interview taken outside a home, which Project

Veritas found using readily available public sources, which briefly showed a

house number. Compl. ¶ 27. No street name, city, or state were revealed, and

no claims were made the interview took place outside the interviewee’s home.

Project Veritas did not violate anyone’s privacy, and further, whether it did is

                                        6
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 8 of 29




irrelevant to its claims here. For this reason, CNN’s Exhibit 1, Twitter’s

privacy policy, is not relevant: Whether Project Veritas actually violated

Twitter’s “private information” policy is not at issue. CNN evidently chose to

nonetheless place this before the Court in an attempt to paint Project Veritas

as a bad actor. This is particularly ironic coming from CNN, whose account

still displays a tweet with over 2.2 million views and which accuses a private

senior citizen of spreading “Russian misinformation” while revealing that

person’s home address. Compl. ¶ 28. But CNN cannot hide behind Twitter’s

privacy policy here, because this is not a “deplatforming” case against Twitter;

it is a defamation case against CNN based on CNN’s false claim that Project

Veritas was banned for “misinformation.”

      Irrelevance is one thing, but affirmatively misrepresenting the record,

as the CNN Brief does by describing innumerable key, disputed assertions as

“undisputed,” is yet another betrayal of the truth. In fact, the entire contents

of footnotes (1) and (3) of the CNN Brief are an inappropriate attempt to poison

the well by introducing dubious factual claims and half-truths, neither alleged

nor incorporated into the pleadings. They are not properly before this Court,

and only serve to obfuscate the issues germane to this 12(b)(6) motion. CNN

also enumerates a litany of purported facts from outside the pleadings it claims

Project Veritas “does not dispute” – as if, Project Veritas had the duty to

                                       7
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 9 of 29




preemptively “dispute” them in its complaint. CNN then implies that this

“failure” to deny these dubious “facts” amounts to admissions by Project

Veritas. CNN Brief 14.

      CNN’s attempt to erect a strawman of “undisputed facts,” only to knock

it down, has no place in this motion. This motion concerns the legal sufficiency

of the four corners of the Complaint. CNN’s “own versions” of the facts and its

characterizations of Project Veritas’s allegations may be appropriate at trial,

but are of no moment in the consideration of whether a complaint states a legal

claim. Nor does CNN demonstrate, as would be its burden, that its factual

“submissions” were either sufficiently relied upon in the Complaint or central

to Project Veritas’s claims such that they could be deemed as incorporated into

the pleading or to satisfy the criteria for judicial notice. Day v. Taylor, 400 F.3d

1272, 1275–76 (11th Cir. 2005). For these reasons, Project Veritas respectfully

requests that this Court decline to consider all of CNN’s improperly included

“facts,” and every argument reliant upon those disputed facts.

                                  ARGUMENT

      Georgia applies the traditional rule of lex loci delicti in multi-state

defamation cases and has previously held that the place where a plaintiff is

injured for choice-of-law purposes is its domicile. See Adventure Outdoors, Inc.

v. Bloomberg, No. 1:06-cv-2897, 2007 WL 9735875, at *3 (N.D. Ga. Dec.

                                         8
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 10 of 29




18, 2007); Donald J. Trump for President, supra, id. at 1353. Project Veritas’s

domicile is New York, and, therefore, New York law governs.

      Defamation under New York law consists of five elements: “(1) a []

defamatory statement of and concerning the plaintiff; (2) publication to a third

party; (3) fault; (4) falsity of the defamatory statement; and (5) special damages

or per se actionability.” Palin v. New York Times Co., 940 F.3d 804, 809 (2d

Cir. 2019). Public figures must further prove that “an allegedly libelous

statement was made with actual malice, that is, made with knowledge that it

was false or with reckless disregard of whether it was false or not.” Id. (internal

quote omitted). The Complaint readily meets these criteria.

      CNN’s Brief does not, and could not, dispute that Project Veritas has

adequately alleged in its Complaint that Cabrera’s comments were of and

concerning Project Veritas, published to multiple third parties, the fault of

CNN, and caused damage. CNN instead makes three arguments by way of

what can only be described as deflection. First, CNN suggests that Project

Veritas did not adequately plead the elements of “defamation by implication,”

both a false and irrelevant argument because Cabrera’s statements were

directly defamatory. Second, CNN urges that Cabrera’s statements could be

viewed as “substantially true” as a matter of law, despite the fact that they are

properly and adequately alleged to be, and are in fact, demonstrably false on

                                        9
      Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 11 of 29




their face. Third and finally, CNN claims that the Court must, as a matter of

law, find that no plausible inference of malice can be made from the facts

alleged by public figure Project Veritas – despite the allegation, supported by

reference to the public record of what CNN said and when, that Cabrera herself

reported the truth before stating a defamatory falsehood. CNN’s arguments

provide no grounds to dismiss the Complaint; each is addressed in turn.

      A. CNN’s statements directly defamed Project Veritas by stating
         Twitter removed Project Veritas for promoting
         “misinformation.”

      Publication of false assertions of fact is defamation. Palin, 940 F.3d at

809. In contrast, under New York law, defamation by implication “is premised

not on direct statements but on false suggestions, impressions and implications

arising from otherwise truthful statements.” Armstrong v. Simon & Schuster,

85 N.Y.2d 373, 381 (1995) (internal quotation marks omitted). Here CNN

argues that the Complaint fails to meet the standard for defamation by

implication. Thus the defamatory falsity is based not on what was said, but

rather “by omitting or strategically juxtaposing key facts.” Martin v. Hearst

Corp., 777 F.3d 546, 552 (2d Cir. 2015). To prevail on a defamation by

implication claim, a plaintiff must show “(1) that the language of the

communication as a whole reasonably conveys a defamatory inference, and (2)

that such language affirmatively and contextually suggests that the declarant

                                      10
      Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 12 of 29




either intended or endorsed the inference.” Partridge v. State, 173 A.D.3d 86,

91–92, 100 N.Y.S.3d 730, 735 (2019). Project Veritas’s complaint more than

meets this threshold – but this is beside the point, because the Complaint here

actually alleges a direct, down-the-middle, false statement of purported

material fact. The fact this false statement occurred over the course of two

consecutive sentences does not make it any less direct.

      To be clear, Cabrera’s first sentence stated that social media companies

were “cracking down to stop the spread of misinformation and to hold some

people who are spreading it accountable.”      Her next sentence was, “For

example, Twitter has suspended the account of Project Veritas.” Compl. ¶ 39.

There was no commercial break, intervening fragment or other gap between

these two statements. If there had been any doubt about her intent, however,

Cabrera resolved it – almost as if to ensure that a message of “Project Veritas

BAD” not be missed by CNN’s audience – by reiterating the falsehood. This she

did via a third sentence: “This is part of a much broader crackdown as we

mentioned by social media giants on accounts that are promoting

misinformation.” Compl. ¶ 39. And, as discussed more fully in Section (C)(iii),

the comments by CNN’s Brian Stelter in response to Cabrera’s false claim

about Project Veritas reiterated the defamatory nature of Cabrera’s comments,

as do the context of the segment and the surrounding conversation.

                                      11
      Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 13 of 29




      “Misinformation” is “false information.” CNN Brief pg.18. The only false

information involved here, however, was Cabrera’s double defamation. She

falsely claimed that Twitter suspended Project Veritas for violating Twitter’s

policies regarding spreading “misinformation” (false) when she herself knew

and had previously reported that Twitter had claimed a violation of Twitter’s

“personal (true but private) information” prohibition. Compl. ¶ 37. Unlike

implied defamation, it is not the case here that Cabrera’s statements were

otherwise true but produced a false suggestion. They were not false only by

impression or inference. Rather, her direct statements were false. For this

reason, even if, as CNN erroneously suggested, Project Veritas were required

to prove CNN’s statements materially false by clear and convincing evidence

at this stage of the case, this series of statements amounts to direct, material

falsity. CNN’s defamation by implication argument is a red herring.

      As discussed above, the entirety of CNN’s segment – the communication

as a whole – was focused on the spread of misinformation, imparting the

inference that the mention of Project Veritas’s Twitter removal was also

premised on the spread of misinformation. CNN Brief 6. Further, in back to

back sentences, Cabrera endorsed this inference when she cited Project

Veritas’s suspension as an “example” of social media cracking down on

misinformation, and then reiterated it by circling back and again claiming “this

                                      12
          Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 14 of 29




is part of a much broader crackdown as we mentioned by social media giants

on accounts that are promoting misinformation.” CNN Brief 6. Whether

directly or by implication, CNN defamed Project Veritas.

      B. There is a material difference between telling the truth and
         telling a lie.

      If CNN wishes to abandon “the whole truth and nothing but the truth”

ethos of journalism in favor of a business model that merely confirms political

narratives, that is its own concern – as long as it does not defame anyone in

the process. But CNN asks this Court to find, as a matter of law, that, like

claiming that black is white and peace is war, Cabrera may claim that true

(albeit     private)   information   is   “substantially”   the   same   as   false

“misinformation.” CNN’s “substantially true” argument – that as a matter of

law there is no material difference between telling the truth and telling a lie –

reaches far beyond the narrow confines of the motion before the Court. Project

Veritas respectfully requests that the Court decline to follow CNN’s invitation

to manufacture a new standard for truth in the context of this threshold

motion.

      Similarly, CNN attempts here to invoke the rule that “complete

accuracy” is not necessary for the purposes of a substantial truth defense if

“the gist or substance of the challenged statement be true.” Printers II, Inc. v.


                                          13
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 15 of 29




Professionals Publishing, Inc., 784 F.2d 141, 146 (2d Cir. 1986). A statement is

substantially true if, “as published [it] would have a different effect on the mind

of the reader from that which the pleaded truth would have produced.”

Fleckenstein v. Friedman, 266 N.Y. 19, 25 (1934); see Franklin v. Daily

Holdings, Inc., 135 A.D.3d 87, 89 (2015).

      In evaluating a defense of “substantial truth,” the Court must “consider

the [statement] as a whole, including its tone and apparent purpose, as well as

the overall context of the publication …” Stolatis v. Hernandez, 161 A.D.3d

1207, 1210 (2018); Kamalian v. Reader’s Dig. Ass’n, Inc., 29 A.D.3d 527, 528

(2006).   None of these formulations avails CNN’s argument. Indeed,

substantial truth is very different from a “half truth” – the latter, per Agbimson

v. Handy, No. 17CV9252, 2019 WL 3817207 at *5 (S.D.N.Y. Aug. 14, 2019),

being actionable. Here, however, there was not even an element of truth in

Cabrera’s claim that Project Veritas was banned from Twitter because of

“misinformation” – but even if there had been, her statements would still be

defamatory. See Boehner v. Heise, 734 F. Supp. 2d 389, 399 (S.D.N.Y. 2010)

(alleged defamatory statements containing “elements of truth” but also

“inaccurate information” create an issue of material fact and cannot be

characterized as “substantially true”).



                                        14
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 16 of 29




      i.     CNN’s false statements in the CNN Brief concerning
             Project Veritas are both irrelevant under the Rule 12(b)(6)
             standard and shed no light on whether Cabrera’s
             statements were “substantially true.”

      To support its claims that its statements were “substantially true,” the

CNN Brief deposits on the Court’s doorstep a questionable litany of “facts” that

CNN claims Project Veritas has “not disputed” or over which there is “no

dispute.” These assertions are baseless, both in their own right and concerning

their supposed “indisputable” status. In other words, (1) these “facts” are

untrue; (2) Project Veritas was never obligated, and at this stage it would not

be appropriate, to dispute them; (3) Project Veritas was never obligated to

address them affirmatively in its own pleading; and (4) they are irrelevant.

CNN’s sideshow of unpled “facts” is straight from the bad-faith rhetorical genre

of “when did you stop beating your wife”– and, again, is inappropriate at any

stage of this case, much less on a Rule 12(b)(6) motion.

      Without evidence, CNN falsely claims:

            That “There is no dispute that Project Veritas was kicked off
             Twitter because it engaged in misconduct that endangered others,”
             CNN Brief 1. This is false in substance and is very much disputed,
             see Compl. ¶¶ 26–29;
            That Project Veritas does not dispute the “material aspects” of
             Cabrera’s statements, CNN Brief p.2. This is false in substance



                                      15
      Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 17 of 29




            and is disputed throughout the Complaint, see Compl. ¶¶ 2–4, 8–
            11, 27–28, 39, 42–44;
          That Project Veritas “does not dispute that the suspension
            occurred amid ‘a much broader crackdown…by social media giants
            on accounts that are promoting misinformation,’” CNN Brief 14.
            This is utterly irrelevant and was never “disputed” because the
            claim was never asserted in this litigation, nor was it material to
            the allegations of whether this component of Cabrera’s false
            statement was correct or not; and
          That Project Veritas “does not contest that the ban is an ‘example’
            of that ‘crackdown.’” CNN Brief 14. This is a complete fabrication
            and cannot possibly be argued in good faith by any honest reader
            of the Complaint.
      CNN also asserts that the Complaint “asks the Court to rule that CNN

defamed [Project Veritas] by not including the detail that Twitter stated that

it banned [Project Veritas] for repeatedly violating its [privacy policy].” CNN

Brief 15. This willful and wishful reading of the Complaint in no way resembles

Project Veritas’s claims. CNN’s failure to state every possible imaginable

reason for Twitter’s ban of Project Veritas would likely not be actionable,

though sins of omission can certainly be defamatory. But CNN’s sin of

commission – affirmatively attributing a false reason for Project Veritas’s

Twitter ban – is certainly actionable as defamation. That is this action.




                                      16
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 18 of 29




      ii.   Accusing a party of telling “too much of truth” and
            accusing someone of telling a lie are of entirely different
            natures, and one cannot be a “substantially true”
            reflection of the other.

      “[A] writing which tends to disparage a person in the way of his office,

profession, or trade is defamatory per se.” Celle v. Filipino Reporter Enterprises

Inc., 209 F.3d 163, 179 (2d Cir. 2000) (internal quotation removed); see also

Yesner v. Spinner, 765 F. Supp. 48, 52 (E.D.N.Y.1991) (“It has long been the

law in New York that a defamatory statement that is a direct attack upon the

business, trade or profession of the plaintiff is considered defamation ‘per se,’

…”). Here, as in Jewell v. NYP Holdings, Inc., 23 F. Supp. 2d 348, 368 (S.D.N.Y.

1998), the “defendant simply asks too much in asserting that [its] statements

are substantially true, because the difference between the two is plainly

substantial.”

      When a journalism organization is “punished” for publishing too much

truth, too accurately, it is a “plainly substantial” difference for a competitor to

publish a claim that the organization was punished for publishing “wrong

information.” Twitter’s stated reason for removing Project Veritas was sharing

true, but “private,” information,” not promoting “misinformation.” Those two

claims are not equivalent. The “gist or substance” of the one does not remotely

describe the other; the two claims lie on entirely different conceptual claims


                                        17
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 19 of 29




and never intersect. CNN may think the two are the same but they are, in fact,

all but polar opposites.

      Notwithstanding that this is news to CNN, the difference between telling

the truth and telling a lie has been long recognized in human relations,

morality, and judicial systems throughout history and across cultures. See 4

William Blackstone, Commentaries on the Laws of England 163 (1st American

ed. 1772) (reprint 1992) (in early common law, telling a lie under oath was

punishable by death, banishment, or “cutting out the tongue”); 18 U.S.C. §

1621. From a legal perspective, making a knowingly false statement under

oath is a criminal offense; making a statement which is “literally accurate,

technically responsive, or legally truthful” is not. United States v. Wall, 371

F.2d 398, 400 (6th Cir. 1967). Truth is still ultimately truth, not its opposite.

      This difference between telling the truth and telling a lie, which CNN

attempts to elide in its motion, has long been a core journalistic concept. It is

precisely because that ethic is central and fundamental to Project Veritas’s

mission and purpose, Compl. ¶ 3, that the defamation by CNN – an older,

larger, wealthy competitor – is an appropriate object of adjudication and

compensation. Now that CNN has published the lie that Twitter banned

Project Veritas for being a purveyor of misinformation – where, if not in this

Court, does Project Veritas go to get its reputation back?

                                       18
         Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 20 of 29




      Project Veritas’s mission and purpose requires its commitment to telling

the truth. As the NYU Journalism Handbook for Students states: “Journalists

must live up to the highest standards of integrity, and by integrity we mean:

truth, fairness, sincerity, and avoiding the appearance of a conflict of interest.”

Adam L. Penenberg, NYU Journalism Handbook for Students: Ethics, Law

and       Good      Practice,     Carter        Journalism    Institute     (2020),

https://journalism.nyu.edu/about-us/resources/ethics-handbook-for-students/

nyu-journalism-handbook-for-students/. And not only is the journalist’s role

as a truthful purveyor of facts ingrained in traditional notions of journalistic

integrity, it is also a core belief held by the American people. See Michael

Barthel and Jeffrey Gottfried, “Majority of U.S. adults think news media

should not add interpretation to the facts,” PEW RESEARCH CENTER (Nov. 18,

2016),           https://www.pewresearch.org/fact-tank/2016/11/18/news-media-

interpretation-vs-facts/.

      Project Veritas exists because of the widely-held belief that traditional

news outlets, such as CNN, no longer take this ethical responsibility seriously.

See e.g., Rick Poynter, “US ranks last among 46 countries in trust in media,

Reuters      Institute   report   finds,”       Poynter.com   (June   21,   2021),

https://www.poynter.org/ethics-trust/2021/us-ranks-last-among-46-countries-

in-trust-in-media-reuters-institute-report-finds/. Project Veritas ascribes to

                                           19
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 21 of 29




the position that telling the truth is a requirement for ethical journalism and,

ultimately, public trust and accountability. For these reasons, CNN’s false

claims that Twitter suspended Project Veritas for spreading misinformation

are defamatory per se, directly impugning Project Veritas’s fitness to engage in

its chosen profession of journalism.

      iii.   The entirety of the segment in which Cabrera made her
             comments was focused on misinformation, with no
             mention of any other social media policy.

      Finally, contrary to CNN’s claim, the context of Cabrera’s comments

supports Project Veritas’s arguments regarding Cabrera’s comments’

defamatory meaning – not CNN’s contrived explanation that the segment’s

focus was “on the larger context of social media companies strictly enforcing

their policies.” CNN Brief 6. When seeking to determine whether a statement

is substantially true, New York law considers “the [statement] as a whole,

including its tone and apparent purpose, as well as the overall context of the

publication . . .” Stolatis, 161 A.D.3d at 1210; Kamalian, 29 A.D.3d 527, 528.

Cabrera made a point of asserting that Twitter supposedly suspended Project

Veritas as an example of a company “cracking down” on “misinformation.” Her

statements came in the middle of a segment discussing “QAnon” conspiracy

theories and efforts to stop their public spread. CNN host Brian Stelter then

reinforced Cabrera’s comments when, without naming any other social media

                                       20
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 22 of 29




“policy” other than the one regarding the “misinformation” that was the topic

of the pair’s discussion, he stated falsely that Project Veritas “got swept up in

a Twitter policy by violating multiple rules on the site.” See CNN Brief, Ex. 3,

at 21. Stelter then circled back to QAnon and conspiracy theories again to close

the segment, stating his journalistic opinion that what was “most important”

to remember is America needed “real leaders” “not to flirt with QAnon,” “not

flirt with conspiracy theory language,” and “not to indulge in indecency with

the kind of really hyper partisan conspiracy content that’s out there.” Id.

      In other words, the beginning, middle, and end of the CNN segment at

issue were about conspiracy theories, misinformation, and how government

and social media companies were working to address the alleged spread of

misinformation. See CNN Brief, Ex. 3 at 19–21. There was no discussion

whatsoever about Twitter’s private information policy or, for that matter, any

Twitter policy other than the misinformation policy. There is no basis,

therefore, for CNN’s claim that the “gist” of the defamatory statements at issue

were about social media companies more strictly enforcing their rules. The

statement “as a whole,” “its tone and apparent purpose,” and the “overall

context of the publication” support Project Veritas’s claims, not CNN’s. See

Stolatis, id. at 1210; Kamalian, id. at 528. CNN’s published claims about



                                       21
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 23 of 29




Project Veritas were not substantially true, and they conveyed to the average

viewers an impression that was completely and materially false.

      C. Project Veritas’s undisputed proof, set forth in the
         Complaint, that Cabrera reported the true facts regarding
         Project Veritas’s Twitter removal prior to making her
         defamatory report creates a “plausible” inference of malice.

      On a motion to dismiss, “a public-figure plaintiff must plead plausible

grounds to infer actual malice by alleging enough facts to raise a reasonable

expectation that discovery will reveal evidence of actual malice.” Biro v. Conde

Nast, 807 F.3d 541, 546 (2d Cir. 2015). A public figure alleging defamation

must allege facts showing that the defendant “actually entertained serious

doubts as to the veracity of the published account, or [were] highly aware that

the account was probably false.” Michel v. NYP Holdings, Inc., 816 F.3d 686,

703 (11th Cir. 2016). Although actual malice is subjective, a “court typically

will infer actual malice from objective facts.” Bose Corp. v. Consumers Union

of United States, Inc., 692 F.2d 189, 196 (1st Cir. 1982).

      Indeed, “[m]alice may be proved inferentially because it is a matter of

the defendant's subjective mental state, revolves around facts usually within

the defendant’s knowledge and control, and rarely is admitted.” Dalbec v.

Gentleman’s Companion, Inc., 828 F.2d 921, 927 (2d Cir.1987). Actual malice

may be established through “the defendant's own actions or statements, the


                                       22
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 24 of 29




dubious nature of his sources, [and] the inherent improbability of the story

[among] other circumstantial evidence [.]” Celle, 209 F.3d 163 at 183 (citing

Liberty Lobby, Inc. v. Dow Jones & Co., 838 F.2d 1287, 1293 (D.C.Cir.1988)).

“[A] publisher cannot feign ignorance or profess good faith when there are clear

indications present which bring into question the truth or falsity of defamatory

statements.” Sharon v. Time, Inc. 599 F. Supp. 538, 585 (S.D.N.Y. 1984)

(quoting Gertz v. Robert Welch, Inc., 680 F.2d 527, 538 (7th Cir. 1982)); see also,

Hunt v. Liberty Lobby, 720 F.2d 631, 645 (11th Cir. 1983) (finding an inference

of actual malice can be drawn when a defendant publishes a defamatory

statement that contradicts information known to him).

      The standard for pleading actual malice in a New York defamation

action was recently addressed in Palin v. New York Times Co., 940 F.3d 804

(2d Cir. 2019). There the Court found that the public figure plaintiff sufficiently

pled malice by alleging that (a) the author of the statements had served as

editor-and-chief when prior articles describing the truth had been published,

creating a “permissible inference” that the author knew his statements were

defamatory; and (b) the author’s political opposition suggested a “personal

connection” to the hostility beyond mere political disagreement. Id. at 815.

      Applying this recent appellate standard for New York defamation law

here, it is clear from the Complaint that Project Veritas has set forth

                                        23
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 25 of 29




allegations, along with undisputed proof from the public record, that CNN’s

Cabrera knew her statements were false when she made them. That record

shows that four days before her defamatory comments on air at CNN, Cabrera

tweeted that Twitter had “permanently ban[ned] Project Veritas” because of a

single reason, namely, “repeated violations of Twitter’s policies prohibiting the

sharing – or threats of sharing – of other people’s private information without

consent.” See CNN Brief, Ex. 2. CNN also widely reported on the ban in its on-

air reporting. Compl. ¶¶ 6, 37, 42. This direct evidence of prior truthful

statements supports a plausible inference that the defamatory statements

were made with actual malice.

      That inference is also supported by the allegations, backed up with

ample proof, of CNN’s animosity toward Project Veritas. CNN has been a

frequent subject of Project Veritas exposés. Compl. ¶¶ 35–36, 51. CNN

nonetheless insists that this Court should disregard Project Veritas’ plausible

allegations and the facts concerning Cabrera’s two different versions of the

Project Veritas “story” to find that the difference between them was so

immaterial as to negate – as a matter of law! – any possible inference of malice.

CNN Brief pg. 18. As argued above in pages 8–10, violating Twitter’s private

information policies cannot be an example of a crackdown on “misinformation,”

which is false information. A claim that Twitter suspended Project Veritas for

                                       24
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 26 of 29




“promoting misinformation” is a material falsity, and Project Veritas has

amply pled plausible allegations of malice.

      Finally, it must be recalled that, even after Project Veritas informed

CNN of its false statement and demanded a retraction, and even after being

served with this lawsuit, CNN refused to correct its statements, even to bring

its later reporting into line with its original reporting. While the failure to issue

a retraction is not evidence of malice at the time of publication, “concern for

the truth as evidenced by the simultaneous publication of [a] retraction,” under

New York law, has been traditionally “considered some evidence of lack of ill

will.” DiLorenzo v. New York News, Inc., 78 A.D.2d 669, 673 (N.Y.S.2d 1980).

CNN had a chance to do the right thing, and it chose not to.

                                 CONCLUSION

      For the foregoing reasons, the Court should deny CNN’s motion to

dismiss. If the Court grants CNN’s motion in any respect, Project Veritas

respectfully requests leave to amend its Complaint to correct any defects.

                                    BY: _/S/HARMEET K. DHILLON (pro hac vice)
                                    DHILLON LAW GROUP INC.
                                    Harmeet K. Dhillon (pro hac vice)
                                    Ronald D. Coleman (pro hac vice)
                                    Karin M. Sweigart (pro hac vice)
                                    177 Post Street, Suite 700
                                    San Francisco, California 94108
                                    Telephone: (415) 433-1700
                                    Fax: (415) 520-6593

                                         25
Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 27 of 29




                           BY: /S/DOUGLAS CHALMERS, JR.
                           CHALMERS & ADAMS LLC
                           Douglas Chalmers, Jr. (GA Bar # 118742)
                           Heather Wagner (GA Bar # 962353)
                           5805 State Bridge Road #G77
                           Johns Creek, GA 30097
                           Phone: (770) 630-5927
                           Fax: (866) 716-6089

                          Attorneys for Plaintiff
                          Project Veritas




                              26
      Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 28 of 29




             Local Rule 7.1(D) Certification of Compliance

      I hereby certify that the foregoing pleading has been prepared with

Century Schoolbook font, 13 point, one of the font and point selections

approved by the Court in L.R. 5.1, N.D. Ga.

                                           This 8th day of July 2021.

                                           /S/DOUGLAS CHALMERS, JR.
                                           Douglas Chalmers, Jr. (GA Bar #
                                           118742)




                                      27
       Case 1:21-cv-01722-SCJ Document 22 Filed 07/08/21 Page 29 of 29




                         CERTIFICATE OF SERVICE

      I hereby certify that, on this date, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system that will send email

notification of such filing to all counsel of record.

                                              This 8th day of July 2021.

                                              /S/DOUGLAS CHALMERS, JR.
                                              Douglas Chalmers, Jr. (GA Bar #
                                              118742)




                                         28
